            Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 1 of 28



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
THE UNITED STATES OF AMERICA,        :        JURY TRIAL DEMANDED
                                     :
                  Plaintiff,         :
                                     :        Civil Action
      v.                             :        No. ______
                                     :
LIBERTY AIR PARTS, INC., US SUPPLY :
CORPORATION, GEORGE ONORATO, :
and ELLEN ONORATO,                  :
                                     :
                  Defendants.        :
____________________________________:

                                          COMPLAINT

       This procurement fraud case is about product substitution. Defendant Liberty Air Parts,

Inc., a supplier of spare parts to the defense industry, agreed to supply bolts, rings, knobs, and

rivets to the Defense Logistics Agency Troop Support-Philadelphia (“DLA”). Liberty Air Parts

agreed to supply these things in non-surplus condition, meaning brand new—direct from the

manufacturer or authorized dealer—and not left over from other government projects. Instead of

supplying them in non-surplus condition, the company substituted leftover, surplus parts without

telling anyone. Doing so caused DLA to overpay for surplus parts and undermined the fairness of

the agency’s competitive bidding process. Liberty Air Parts concealed the scheme by using a

fake name, falsifying records, and hiding behind a sham corporation. The United States therefore

brings this action under the False Claims Act, 31 U.S.C. §§ 3723-3733, seeking treble damages

and penalties against both of these companies and the individuals who operated them.

                                             PARTIES

       1.      Plaintiff is the United States of America.

       2.      Defendants Liberty Airs Parts, Inc., and US Supply Corporation (collectively,
            Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 2 of 28



“the Companies”) are corporations that shared a principal place of business at 58 Stratford

Avenue in Greenlawn, New York.

       3.        Defendants George Onorato and Ellen Onorato are a married couple who resided

at 58 Stratford Avenue in Greenlawn, New York—the same address used by the Companies. The

couple currently reside at 55 Seaview Way in Lamoine, Maine.

       4.        Between 2012 and 2017, the Companies supplied spare parts to the military

through purchase orders with DLA.

       5.        Ellen Onorato served as owner and president of the Companies and generally

packed and shipped items.

       6.        George Onorato held no official title at the Companies, but researched

solicitations, submitted quotes for supplies, and invoiced DLA.

       7.        Nobody worked for the Companies besides George Onorato and Ellen Onorato.

The Companies had no employees.

       8.        Money flowed freely between Liberty Air Parts, US Supply Corporation, George

Onorato, and Ellen Onorato.

       9.        Whenever Liberty Air Parts received money from DLA, the company transferred

it to US Supply Corporation. George Onorato and Ellen Onorato then spent the money to fund

Companies’ joint operations or to cover their personal expenses, such as groceries and their

mortgage.

                                 JURISDICTION AND VENUE

       10.       This Court possesses subject matter jurisdiction under 28 U.S.C. § 1331 and 28

U.S.C. § 1345.




                                                 2
             Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 3 of 28



       11.      Venue is proper under 28 U.S.C. §§ 1391(b) and 1391(c), and under 31 U.S.C.

§ 3732(a).

              DLA PROCURES SUPPLIES AND ADMINISTERS CONTRACTS
                   TO SUPPORT THE DEPARTMENT OF DEFENSE

       12.      DLA is the largest logistics combat component that awards and administers

contracts on behalf of various departments within the Department of Defense, including the

United States Army, the United States Navy, and others.

       13.      When one of these Department of Defense departments needs supplies that cost

less than a certain threshold, DLA issues a Request for Quotations and publishes the request

online through the DLA Internet Bid Board System (“DIBBS”).

       14.      DIBBS is a web-based application that provides the capability to search for, view,

and submit secure quotes on Requests for Quotations for DLA items of supply.

                     LIBERTY AIR PARTS AGREED TO SUPPLY A BOLT
                             IN NON-SURPLUS CONDITION

       15.      On October 22, 2015, DLA issued Request for Quotations No. SPE5E4-16-T-

0949 through DIBBS inviting prospective bidders to submit quotes to furnish a Bolt, Special

(“the Bolt”), a critical application item manufactured by Meggitt (North Hollywood), Inc.

       16.      Critical application items are parts whose failure could jeopardize the lives of

military personnel and the success of military operations.

       17.      DIBBS asked all bidders to state whether they proposed to supply the Bolt in

surplus condition.

       18.      Surplus refers to new, unused material that the United States Government

purchased and accepted, and thereafter sold through a government surplus program. See DLA

Directive 52.211-9000 (defining government surplus material).



                                                  3
          Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 4 of 28



       19.      When bidders propose to supply items in surplus condition, DIBBS prompts them

to fill out a form required by federal regulations. See DLA Directive 52.211-9000(b)-(c) (Nov.

2011). Bidders provide supporting documentation on the form to demonstrate that the

government previously owned the surplus items and to show that the items meet solicitation

requirements.

       20.      This documentation is important. DLA tracks the source of its supplies and

evaluates their compliance with solicitation requirements, because any deviation from the

solicitation or product defect can jeopardize the health and safety of military personnel who rely

upon them—even more so for critical application items.

       21.      Federal regulations therefore require contractors to retain evidence to document

that items conform to solicitation requirements, including “information tracing the items back to

the manufacturing source or its authorized distributor.” DLA Directive 52.211-9014(b)(1) (Aug.

2012). “At a minimum, evidence shall be sufficient to establish the identity of the item, its

manufacturing source, and conformance to the item description.” Id.

       22.      Moreover, DLA inspects items in surplus condition to ensure that they comply

with solicitation requirements, and incurs evaluation costs when doing so.

       23.      To reflect these evaluation costs, DLA adds an amount to the cost of items in

surplus condition when it reviews proposals to determine the best and lowest price. See DLA

Directive 52.211-9003(b) (requiring an additional fee for internal evaluation of surplus items).

Thus, in their price quotes, contractors must identify whether they propose to supply items in

surplus or non-surplus condition.

       24.      Contractors who propose to supply items in surplus condition are less competitive

during the bidding process, all else being equal, because DLA factors the evaluation costs into



                                                 4
           Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 5 of 28



the proposed price when evaluating quotes.

         25.   Liberty Air Parts proposed to supply the Bolt for $1,200 in non-surplus condition.

         26.   As shown on its quote below, the company answered “No” when DIBBS asked if

the item was surplus:




         27.   George Onorato submitted this quote on behalf of Liberty Air Parts, but, without

DLA knowing it, he did not use his real name or address.

         28.   Instead, George Onorato signed and submitted the quote as “John Marino,” a fake

name that he used only when working for Liberty Air Parts.

         29.   George Onorato used his father’s residential address on the quote—69-04 Ditmars

Boulevard in Flushing, New York—as the business address for Liberty Air Parts rather than the

company’s actual address in Greenlawn, New York.

         30.   Because Liberty Air Parts proposed to supply the Bolt in non-surplus condition,

DIBBS did not require the company to complete the form or provide the documentation

necessary for surplus items.

         31.   DLA therefore did not add evaluation costs when it reviewed the company’s price

quote.

         32.   Three other companies proposed to supply the Bolt at a lower price than Liberty

Air Parts, but they proposed to supply it in surplus condition.

         33.   DLA determined that these companies no longer offered the lowest price once the

agency added the evaluation cost to the price to account for the surplus condition.

         34.   On December 15, 2015, DLA accepted the quote from Liberty Air Parts by

entering into Purchase Order No. SPE5E4-16-V-2261.

                                                 5
          Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 6 of 28



        AN UNSUCCESSFUL BIDDER ALLEGED THAT LIBERTY AIR PARTS
                MISREPRESENTED THE BOLT’S CONDITION

       35.     The next day, on December 16, 2015, DLA’s contracting officer received an

email from an unsuccessful bidder—one of the other companies that had submitted a quote.

       36.     The unsuccessful bidder protested the award, writing that Liberty Air Parts could

not supply a non-surplus Bolt, as it had agreed to do, because it could not possibly obtain one

from the original manufacturer in only thirty days.

       37.     The unsuccessful bidder concluded that the Bolt had to be surplus, and Liberty

Air Parts misidentified it as non-surplus.

     DLA INVESTIGATED THE ALLEGATION AND DEMANDED DOCUMENTS

       38.     DLA promptly began to investigate the unsuccessful bidder’s allegations.

       39.     On December 18, 2015, while the investigation was underway, Liberty Air Parts

shipped the Bolt to DLA and automatically triggered a request for the $1,200 payment.

       40.     On December 19, 2015, DLA directed Liberty Air Parts to stop working on the

purchase order and confirm that the company’s quote was correct.

       41.     DLA also asked Liberty Air Parts to provide supporting documentation to show

its compliance with the purchase order, including documents showing that the Bolt came from

the approved source listed in the purchase order.

       42.     Liberty Air Parts ignored DLA’s request.

       43.     On December 21, 2015, the Bolt arrived at a DLA facility.

       44.     On December 30, 2015, DLA followed up and again requested the supporting

documentation.




                                                6
             Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 7 of 28



       45.      George Onorato, still using the name John Marino, eventually responded to DLA:




       46.      DLA again demanded the supporting documents, so on January 8, 2016, Liberty

Air Parts responded by providing an invoice showing where the company had obtained the Bolt.

       47.      The invoice showed only that Liberty Air Parts had purchased the Bolt from US

Supply Corporation. It failed to show that US Supply Corporation acquired the Bolt from the

original manufacturer or authorized dealer, as required by the purchase order.

       48.      On January 12, 2016, DLA told Liberty Air Parts that the documentation was not

acceptable.

       49.      In response, George Onorato (again using the name John Marino) wrote in the

email below that Liberty Air Parts was still waiting to receive documentation from US Supply

Corporation:




       50.      DLA had heard enough. On March 26, 2016, DLA cancelled the award to Liberty

Air Parts.

       51.      DLA then referred the matter to its Office of Inspector General, which referred it

to the Department of Defense Office of Inspector General, Defense Criminal Investigative

Service for a fraud investigation.

   LIBERTY AIR PARTS AND GEORGE ONORATO MADE FALSE STATEMENTS
            ABOUT THE BOLT AND CREATED FALSE RECORDS

       52.      Liberty Air Parts and George Onorato made false statements and created false

records in their efforts to conceal the Bolt’s surplus condition, keep the contract alive, and obtain

payment.

                                                  7
          Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 8 of 28



       53.     For starters, Liberty Air Parts and George Onorato submitted a quote that falsely

described the Bolt as in non-surplus condition when, in fact, it was in surplus condition.

       54.     The original manufacturer possesses no record of selling the Bolt to either Liberty

Air Parts or US Supply Corporation. See Decl. of Michelle Armstrong ¶ 7 (Mar. 27, 2019)

(“Armstrong Decl.”), attached as Exhibit 1.

       55.     Neither one of the Companies was an authorized dealer of the Bolt. See

Armstrong Decl. ¶¶ 9-10.

       56.     Liberty Air Parts instead obtained the Bolt from KWAT Enterprises Corporation,

a supplier in Norfolk, Virginia, that only furnishes items in surplus condition.

       57.     Consistent with its usual practice, KWAT Enterprises supplied the Bolt to US

Supply Corporation in surplus condition.

       58.     Substituting this surplus Bolt was no innocent mistake by Liberty Air Parts.

Surplus is a commonly understood term in the defense contracting industry, and Liberty Air

Parts knew what it meant.

       59.     So did George Onorato: a few months before he submitted the quote for the Bolt,

he sent a July 2015 email that distinguished new surplus items from factory new items, showing

that he knew the difference.

       60.     Similarly, more than a year before proposing to supply the Bolt, Liberty Air Parts

and George Onorato submitted a quote to DLA proposing to supply springs in surplus condition.

Liberty Air Parts and George Onorato checked the appropriate box on DIBBS to indicate that the

springs were in surplus condition, completed the form for surplus items, and provided the

necessary documentation for surplus items.




                                                 8
            Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 9 of 28



       61.     Liberty Air Parts and George Onorato then tried to conceal the source of the Bolt

from DLA. When DLA investigated and sought information, Liberty Air Parts and George

Onorato falsely stated that the company’s “qc”—which refers to quality control—was on

vacation.

       62.     The “qc” was not on vacation, because no such person existed. Liberty Air Parts

had no quality control and no employees. George Onorato and his wife were the only individuals

who worked there.

       63.     When DLA persisted, Liberty Air Parts and George Onorato falsely stated that

they were waiting to receive “proper documentation” from US Supply Corporation.

       64.     That statement was likewise false, because they were not waiting for US Supply

Corporation to do anything. Liberty Air Parts and US Supply Corporation were interchangeable.

       65.     Further, the statement was false because Liberty Air Parts and George Onorato

knew that proper documentation did not exist.

       66.     Liberty Air Parts and George Onorato next tried to create the false impression that

Liberty Air Parts and US Supply Corporation were different companies. When DLA asked for

supporting documentation, Liberty Air Parts provided the invoice below listing different

addresses for the Companies:




                                                9
          Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 10 of 28



        67.    Contrary to the invoice, the Companies did not exist at these different locations.

George Onorato and his wife operated both Companies from their basement in Greenlawn, New

York.

        68.    Liberty Air Parts and George Onorato used the name John Marino to perpetuate

this false impression. The company’s quotes, communications with DLA, and annual

certifications to the agency used the John Marino alias in an effort to avoid detection and give

the illusion that Liberty Air Parts and US Supply Corporation were separate, independent

Companies.

        69.    During the ensuing investigation, George Onorato declined to answer questions

about the scheme by invoking his right against self-incrimination under the Fifth Amendment of

the United States Constitution.

        70.    For example, during oral testimony pursuant to 31 U.S.C. § 3733(h), George

Onorato declined to answer whether he or the Companies made false statements to DLA:




                                                10
         Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 11 of 28



       71.     George Onorato likewise declined to say whether he or the Companies

misrepresented items as non-surplus that were in surplus condition:




       72.     In addition, George Onorato declined to say whether he understood the difference

between surplus condition and non-surplus condition when he created Liberty Air Parts:




       73.     Finally, George Onorato declined to say whether he concealed his identity from

DLA in order to hide the fact that he operated both Liberty Air Parts and US Supply

Corporation:




                                               11
          Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 12 of 28




        74.     George Onorato’s silence speaks volumes. Unlike in criminal cases, “the Fifth

Amendment does not forbid adverse inferences against parties to civil actions when they refuse

to testify in response to probative evidence offered against them.” Baxter Palmigiano, 425 U.S.

308, 318 (1976).

              LIBERTY AIR PARTS SUBMITTED A FALSE CLAIM FOR RINGS
                            IN NON-SURPLUS CONDITION

        75.     The unlawful substitution of items in surplus condition was not limited to the

Bolt.

        76.     On July 17, 2015, DLA issued Request for Quotations No. SPE5E4-15-T-C529

through DIBBS inviting prospective bidders to submit quotes to furnish 113 retaining rings (“the

Rings”), a critical application item manufactured by Parker Hannifin Corporation.

        77.     Liberty Air Parts submitted a quote and proposed to furnish the Rings for

$10,220.85 in non-surplus condition.

        78.     On December 18, 2015, DLA accepted the quote from Liberty Air Parts by

entering into Purchase Order No. SPE5E4-16-M-0329.

        79.     On January 10, 2016, an unsuccessful bidder notified DLA that the original

source of the Rings could not supply them in only thirty days, as the purchase order required, and

therefore Liberty Air Parts must be furnishing the Rings in surplus condition instead.




                                                12
         Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 13 of 28



       80.      To bolster the allegation, the unsuccessful bidder notified DLA that an online

inventory system for Brown Helicopter, a third-party supplier, showed 171 surplus Rings in its

inventory before DLA’s purchase order with Liberty Air Parts.

       81.      After DLA’s purchase order, the inventory showed 113 fewer Rings remaining in

inventory.

       82.      The difference of 113 Rings was the same number that DLA ordered from Liberty

Air Parts—either a remarkable coincidence, or a misrepresentation by Liberty Air Parts about the

Rings’ condition.

       83.      The unsuccessful bidder lamented in an email to DLA, “It is suppliers such as this

that make competition very difficult.”

       84.      DLA promptly investigated the bidder’s allegation.

       85.      While the investigation was underway, Liberty Air Parts shipped the Rings to

DLA and requested the $10,220.85 payment.

       86.      DLA ultimately determined that the unsuccessful bidder was right: Liberty Air

Parts had obtained the Rings from Brown Helicopter in surplus condition and furnished them to

DLA, contrary to the purchase order.

             LIBERTY AIR PARTS SUBMITTED A FALSE CLAIM FOR KNOBS
                           IN NON-SURPLUS CONDITION

       87.      On October 30, 2015, DLA issued Request for Quotations No. SPE5E8-16-T-

1356 through DIBBS inviting prospective bidders to submit quotes to furnish knobs (“the

Knobs”), a critical application item manufactured by Honeywell International, Inc.

       88.      Liberty Air Parts submitted a quote and proposed to furnish eight Knobs for

$11,340 in non-surplus condition.




                                                13
          Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 14 of 28



       89.      On December 30, 2015, DLA accepted the quote from Liberty Air Parts by

entering into Purchase Order No. SPE5E8-16-M-1312.

       90.      Liberty Air Parts thereafter shipped the Knobs to DLA, triggering an automatic

request for the $11,340 payment.

       91.      Based on the recent protests from unsuccessful bidders, DLA questioned the

source of the Knobs and their compliance with the purchase order.

       92.      Accordingly, on April 15, 2016, DLA asked Liberty Air Parts to provide

documentation showing that the Knobs complied with the solicitation and purchase order

requirements.

       93.      George Onorato dismissed the request as a “homework assignment” from DLA’s

contracting officer. As he put it, “It says contracting officer [on the request], but whatever.”

       94.      Liberty Air Parts failed to provide the information, because it possessed no

documentation showing that the Knobs were from the original manufacturer or authorized dealer

in non-surplus condition.

       95.      Liberty Air Parts had acquired the Knobs from a third-party supplier in surplus

condition.

       96.      During the ensuing investigation, the third-party supplier confirmed that it

furnished these Knobs to US Supply Corporation in surplus condition.

             LIBERTY AIR PARTS SUBMITTED A FALSE CLAIM FOR RIVETS
                           IN NON-SURPLUS CONDITION

       97.      On January 15, 2016, DLA issued Request for Quotations No. SPE5E9-16-T-

3805 through DIBBS inviting prospective bidders to submit quotes to furnish rivets (“the

Rivets”), a critical application item manufactured by Alcoa Global Fasteners, Inc.




                                                 14
         Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 15 of 28



       98.     Liberty Air Parts submitted a quote and proposed to supply 200 Rivets for $800 in

non-surplus condition.

       99.     On January 19, 2016, DLA accepted the quote from Liberty Air Parts by entering

into Purchase Order No. SPE5E9-16-V-1732.

       100.    Liberty Air Parts thereafter shipped the Rivets to DLA, triggering an automatic

request for the $800 payment.

       101.    On February 5, 2016, DLA asked Liberty Air Parts to provide documentation

showing that the Rivets complied with the solicitation and purchase order’s requirements. DLA

asked specifically for invoices and packing slips showing where it had obtained the Rivets.

       102.    Liberty Air Parts and George Onorato knew that they supplied surplus Rivets

contrary to the purchase order. They also knew that they obtained 5 Rivets from Peerless

Aerospace Fastener Corporation, and obtained the remaining 195 Rivets from somewhere else in

surplus condition.

       103.    Liberty Air Parts and George Onorato therefore created a false invoice from

Peerless Aerospace Fastener Corporation to make it appear as though they had obtained all 200

Rivets from the company.

       104.    The packing slip attached as Exhibit 2 is the original one from Peerless Aerospace

Fastener Corporation for sale No. SNYCMWJW, invoice No. INY2QWYF.

       105.    In contrast, the packing slip attached as Exhibit 3 is the version of the same

packing slip that Liberty Air Parts submitted to DLA in response to the agency’s request for

supporting documentation.




                                                15
         Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 16 of 28



       106.    Liberty Air Parts and George Onorato used a photocopier or computer scanner to

alter the quantity of Rivets they received from Peerless Aerospace from 5 to 200, as well as the

invoice date and tracking number.

       107.    The alteration is also shown below with the altered quantity circled in red:




       108.    During oral testimony pursuant to 31 U.S.C. § 3733(h), George Onorato invoked

the Fifth Amendment and declined to say whether he falsified the invoice to conceal the source

and surplus condition of the Rivets:




                                                16
         Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 17 of 28




       109.   He likewise declined to say whether he submitted false or altered documents to

DLA by invoking the Fifth Amendment:




       110.   Again invoking the Fifth Amendment, George Onorato declined to say whether he

or the Companies created false records to support their payment requests:




                                               17
          Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 18 of 28



                                           COUNT I
                Violation of the False Claims Act: Presentation of False Claims
                                    (31 U.S.C. § 3729(a)(1))

        111.    The United States incorporates by reference paragraphs 1 through 110 as though

fully set forth herein.

        112.    This is a claim against all defendants for treble damages and penalties under the

False Claims Act, 31 U.S.C. § 3729(a)(1), as amended, for knowingly presenting or causing to

be presented false or fraudulent claims to the United States.

        113.    Liberty Air Parts, US Supply Corporation, George Onorato, and Ellen Onorato

presented, or caused to be presented, false or fraudulent claims to the United States for the Bolt,

Rings, Knobs, and Rivets.

        114.    Liberty Air Parts, US Supply Corporation, George Onorato, and Ellen Onorato

did so knowingly. The False Claims Act defines “knowingly” as meaning that a defendant “(1)

has actual knowledge of the information; (2) acts in deliberate ignorance of the truth or falsity of

the information; or (3) acts in reckless disregard of the truth or falsity of the information.” 31

U.S.C. § 3729(b). The definition requires “no proof of specific intent to defaud.” Id.

        115.    Liberty Air Parts, US Supply Corporation, George Onorato, and Ellen Onorato

knew that the Bolt, Rings, Knobs, and Rivets were in surplus condition but supplied them to

DLA anyway.

        116.    They did so because the substitution gave them a competitive advantage.

        117.    By substituting items in surplus condition without telling anyone, Liberty Air

Parts, US Supply Corporation, George Onorato, and Ellen Onorato undercut the bidders who had

properly disclosed their condition.

        118.    The substitution also caused DLA to buy surplus items at higher prices.



                                                 18
          Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 19 of 28



       119.     These actions damaged the United States by causing DLA to overpay for surplus

items and incur investigative and administrative costs. These actions further damaged the United

States by undermining the integrity and fairness of the defense procurement system.

       120.     By reason of the false or fraudulent claims that Liberty Air Parts, US Supply

Corporation, George Onorato, and Ellen Onorato presented or caused to be presented, the United

States is entitled to three times the amount by which it was damaged, plus a civil penalty of not

less than $10,781 and not more than $21,563 for each false claim presented or caused to be

presented.

                                      CLAIM FOR RELIEF

       WHEREFORE, the United States of America demands judgment against Liberty Air

Parts, US Supply Corporation, George Onorato, and Ellen Onorato as follows:

       a. Treble the damages sustained by the United States, as mandated by 31 U.S.C.

             § 3729(a)(1);

       b. Civil penalties of between $10,781 and $21,563 for each false claim, as mandated by

             31 U.S.C. § 3729(a)(1) and 81 Fed. Reg. 42491, *42494 (2016) (adjusting penalty

             amounts for inflation); and

       c. Post-judgment interest, costs, and such other and further relief as the Court deems just

             and equitable.




                                                19
           Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 20 of 28



                                      Respectfully submitted.

                                      WILLIAM M. McSWAIN
                                      United States Attomey


                                                       D
                                                  U                 Attomey




                                                           States   Attomev
                                                         vil Division


                                      MICHAEL S. MACKO
                                      Assistant United States Attomey
                                      615 Chestnut Street, Suite 1250
                                      Philadelphia, PA 19106
                                      Ph:    (215) 861-8415
                                      Fax: (215) 861-8618
                                      Michael.Macko@usdoj. gov

                                      Attorneys   for the United States of America
Dated:   June 20, 2019




                                        20
Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 21 of 28




                EXHIBIT 1
              Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 22 of 28




                     IN RE UNITED STATES DEPARTMENT OF JUSTICE
               CNIL INVESTIGATIVE DEMAND Nos. 2019-D-155 AND 2019-I-1s6

                        DECLARATION OF MICHELLE ARMSTRONG

         I, Michelle Armstrong, provide the following sworn declaration under penalty of perjury

in response to Civil Investigative Demand Nos. 2019-D-155 and 2019-I-156 issued pursuant to

the False Claims Act,   3l U.S.C. $ 3733.

         l.      Meggitt (North Hollywood), Inc. ("Meggitt"), a subsidiary of Meggitt-USA,Inc.,

is a supplier of high performance components and sub-systems to the aerospace industry. I serve

as   Meggitt's Senior Contracts Administrator Lead for the Flow Controls Product Group in the

Meggitt Engine Systems Division. In my capacity as Senior Contracts Administrator Lead, I

have access to Meggitt's electronic records of sales to customers, including distributors and

dealers who purchase parts from Meggitt.

         2.      I am providing this declaration in lieu of more formal responses to the civil

investigative demands, with the government's consent, because Meggitt does not possess

responsive documents and a declaration is the most efficient way to convey the information

responsive to the interrogatories.

         3.      Meggitt is the original manufacturer of Bolts (PN 224638), one of the items

defined in the civil investigative demands.

         4.      As part of my regular job responsibilities, I am familiar with and have access to

Meggitt's business records, including the records of transactions relating to Bolts.

         5.      Meggitt maintains records relating to Bolts in one of two systems depending on

when the transaction occurred. Between October 1,2013 and the present, Meggitt has used an

SAP Enterprise Resource Planning ("EIU"'; system to maintain and manage its sales, invoicing,
                  Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 23 of 28




and other transactions. Before transitioning to this SAP ERP system on October 1,2013, Meggitt

used a similar system called JDE ERP at least since January 1,2003.

            6.            I consulted the records from both systems to determine whether Meggitt supplied

Bolts to US Supply Corporation or Liberty Air Parts.

             7.          Meggiu has no record of selling Bolts to either US Supply Corporation or Liberty

Air Parts between at least January 1,2003 and the present.

             8.          I am informed and believe,                      based on my review of the ERP data described above,


that US Supply Corporation and Liberty Air Parts are not Meggitt's customers, and they were not

Meggitt's customers at any time between at least January 1,2003 and the present.

             9.          US Supply Corporation and Liberty Air Parts are currently not authorized dealers

or distributors of Meggitt products, including Bolts.

             10.          I am informed and believe,                     based on my review of the ERP data described above,


that US Supply Corporation and Liberty Air Parts were not authorized dealers or distributors                                                                    of

Meggitt products, including Bolts, at any time between at least January 1,2003 and the present.

If either of these companies had been an authorized                                           dealer or distributor, then they would have

appeared in either the SAP ERP or the JDE SAP with a sales history.

             I   l.       The SAP ERP system shows that Meggitt has not sold Bolts to anyone between

October 1,2013 and the present.

                 12.      The earlier JDE ERP system shows that Meggitt sold Bolts to the following

entities on February 27,2007 and April 17,2007, as shown below:

 ●I皓        0“ W"                    sOldrOranle                 的   輛   price     utPrlce     OFa―te               e   se関                 SoldFo
       “                                                                                                  …                   “
                                                     …

  70452Ю          224638 P縦                              げ     ls取       5∞ St32,∞            1た Apr 07 2'詢 0741“ ユア "“               1“    10103●          ル   M∼・●7
                                      [:ACCFuRV∞                                                                                                     "5"フ
  67854 S0            224638   К AL AVIAT10N'Nα BOtT           2 S,,324∞         S2648∞       27・ Feb 07 18・ Mar07 ●14417 4“      207301 794862  13 Mav・ ●7
  67854 S0            224638   К AL    AVIAT10N'NC       BaT    3 Sl.324∞         鶴   972∞    27・ Feb● 7 6Mar07 34382' 43666 “207304 790233     05‐ n,・ ●7
  67354 S0            224638   κ                                                  気   62000   27‐ F●b07 13・ Mav‐ ●7 414417 43666 20730, 794862   18・ M劉
                                                                                                                                                                 "フ
  67鋼       S0        224638   κ^L    AVIAnON:NC     BOtT       S Sl.32400                       Feb 07   05・   Mar 07 352383     43666    20フ 30, 790133   αゝMaFOア

        “                       ^L AV:AT10N INC      SOtT       40 Sl.32400      S52,96000 27・




                                                                                      2
           Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 24 of 28




        13.       I am unaware of Meggitt receiving or sending any communications to or from US

Supply Corporation or Liberty Air Parts at any point in 2015 regarding an authorized dealer or

distributor relationship.

        14.       I am also unaware of Meggitt receiving or sending any communications from or

to US Supply Corporation or Liberty Air Parts at any point in 2015 regarding Bolts.

        15.       I am unaware of Meggitt possessing any communications or correspondence with

either US Supply Corporation or Liberty Air Parts conceming any matter.

        I hereby certify, based on information and belief, including my review of Meggitt's

records as described herein, that all the documentary material and information required by     Civil

Investigative Demand Nos. 2019-D-155 and 2019-I-156 and in Meggitt's possession, custody, or

control has been produced and made available to the false claims law investigator or custodian

identified in the demands. I further certify that if any such material has not been produced

because of a   lawful objection, the objection and the reasons for it have been stated.

        I declare under penalty of perjury under the laws of the United   States of America (28


U.S.C. $ 1746) that the forgoing is true and correct.



        Dated:_
Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 25 of 28




                EXHIBIT 2
Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 26 of 28
Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 27 of 28




                EXHIBIT 3
                Case 2:19-cv-02681-AB Document 1 Filed 06/20/19 Page 28 of 28



                                 PEERLESS AEROSPACE FASTENER CORP.                                                                PACKING SLIP
                                 141 Exocullve 8lvd., pO Box 7.l0, Farrnrngdsls, NY I 1735.0710
                                                                                                                                                       SNYCI,tWJ!V
                                 Sales (631)  420"0200                    Accounting (631) 962-221    1
                                                                                                                                                          lNY20wYr
                                                A62-2214
                                 Expodlung (031 )                         Fox (631 ) d20-901 7
                                                   7
                                 Auoflty (631).062.221                    Emol: satos@palcorp com

SHIP    10:                                         SOLD TO:
                                                                                                                                                  t z1 48984 72697031 B
US SUPPLYCORP.                                      US SUPPLY CORP.
58 STMTFORD AVENUE
                                                    6O STRATFORO AVENUE
GREENIJWN, NY 11740                                 GftEENLAVVI'{. NY I1740                                                                                   1_00

                                                                                                                                                            lol      I




CUSTOtitER coDE    BUYER                                 CUSTOMEfl PO NUMSER                                                   FOB
0700                                                     P975                                                                  FARMINGOALE
SALES                                                    EMAIL                                                                 TERMS
ERIC VISSICHELLI                                                                                                               coo cocHEcK ox

                           200                       EA    PLT1058'r0.1    0
                                                           VISU.LOK FLT'S
                                                           MFGr ALCOA
                                                           LOTI 072650
                                                           DESCr NC BIVETS:73 18.23.000t
                                                                                                                                                                                     I
                                                                                                                                                                                     i


                                                                                                                                                                                     I
                                                                                                                                                                                     I




                                                                                                                                                                                         I

                                          t
                                                                                                                                                                                         I


                                                                                                                                                                                         I




                                                                                                     uFb                                                                                 I
                                                                                                                                                                                             I




                                                                                      /   )b'/b                                                                                              I
                                                                                                                                                                                             I



                                                                                                                                                                                             I

                                                                                                                                                                                             I


                                                                                                                                                                                             I


                                                                                                                                    TOTAT
                                                                                                                                                            ALL PRICES IN USIJ

                                                                                                          Th€ qu8llty systom of thls facillly has b00n rogi$eted t0
 $oalod and rhlppod by                                                                                    the lS0 9001, AS9100 end AS9120 Standards.
                                                                                                                                                                                p,rtl
 LUIS GUILLEN                                  Cage:2G586                           The cus(oms/s uss ol    a parl numbel/des*blbn or q,lr reitd ol a cutlomo/s doitgnalcd
                                                                                                                                             lo suppt 9'15  613  speci(t natulssluitr
                                                                                    rurnhr/dolulptlon d0e3 nol ol lbell co,nmll P00r10$
                                                                                                                    cERIltlcAIE 0F Cofl roft l'tAJ'lcE
                                                                                                                                       shlprncnt andln lio qLtililhs 0s called lor 'r'
 ,   Peodo;r BAE*I BAEIAS/20400IMM4                                                 It ir hcreby certi0d ll$t sil arthlcs h lilo tbov0
                                                                                                                                          wilh       tk   roquiromenlr'
                                                                                     lh6 ehvo coilmctofs purchgso 0{d0t ets h con(omranco
 '   Poedou AhbutuK$r 01011
                                                                                     sp0eilicethfl! rnd drl*ingr opdhablo to thsl ordo('
 .   ADpllcablc Tormr and Condlttonl Dooumont SER-FO-Q07
     {anrchod rnd avalhbb alwwv,pafcorp.com) oro
  .lncorporcted ar prrt ol thlr doaumont,
 ' Country ol Orl0ln U.g.A.                                                               BY,
                                                                                                           Paul Fo/acn                                            Slll.FO.007 llE'r ,,
                                                                                                0ualily Assutonce Manogot
